DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 36 is objected to because of the following informalities: in line 3, “device” should be inserted after “electronic communication”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 28-35 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Tiedmann et al. (U.S. Patent Application Publication No. 2012/0234921 A1, cited in IDS submitted May 14, 2020).
Regarding claim 28, Tiedmann discloses a method of manufacturing an article of footwear (Abstract, [0012] of Tiedmann, method of producing RFID tag for garment; [0026] of Tiedmann, garment can be shoes), the method comprising: programming authentication information into an electronic communication device ([0003]-[0004] of Tiedmann, RFID tag include microprocessor which stores data; [0004] of Tiedmann, information identifying the owner can be encoded into the RFID); positioning the electronic communication device between two plies of polymer laminate ([0015] of Tiedmann, RFID device can be sandwiched between plastic or PET film layers); and encapsulating the electronic communication device within an air cushion formed of the two plies of polymer laminate ([0014] of Tiedmann, air-gap or air-layer created around RFID device).
Regarding claim 29, Tiedmann discloses that encapsulating the electronic communication device within the air cushion comprises forming an enclosure from the two plies of polymer laminate and filling the enclosure with a gas ([0014] of Tiedmann, air-gap or air-layer created around RFID device;).
Regarding claim 30, Tiedmann discloses that encapsulating the electronic communication device within the air cushion further comprises: heating the two plies of polymer laminate to form a weld area and a cushion area forming the enclosure ([0033] of Tiedmann, material #40 bonded to substrate using ultrasonic welding; ultrasonic welding generates heat in the welded material; FIG. 2 of Tiedmann, air gap or space #41 formed over RFID device #24 is a cushion area surrounded by the weld area formed by ultrasonic welding), wherein the electronic communication device becomes encapsulated between the two layers of polymer laminate (FIG. 2, [0034] of Tiedmann, material #40 forms bag over RFID device and creates an air-space); inflating the cushion area with the gas (FIG. 2, [0034] of Tiedmann, material #40 creates an air space or air gap #41 over RFID device #24; air space #41 is therefore inflated or filled with air which is a gas); and sealing the cushion area (FIG. 2, [0033] of Tiedmann, ultrasonic welding creates seal around RFID tag).
Regarding claim 31, Tiedmann discloses that encapsulating the electronic communication device within the air cushion further comprises concealing the electronic communication device from external viewing within the air cushion ([0037] of Tiedmann, RFID tag attached to garment such that it will be unseen).
Regarding claim 32, Tiedmann discloses that encapsulating the electronic communication device within the air cushion further comprises completely encapsulating the electronic communication device within a weld are joining the two plies of polymer laminate ([0033] of Tiedmann, material #40 welded to substrate to form seal around RFID tag; [0035] of Tiedmann, RFID device completely enclosed by material #40).
Regarding claim 33, Tiedmann discloses that the electronic communication device comprises an antenna ([0003] of Tiedmann, RFID tag includes microchip electrically connected to antenna).
Regarding claim 34, Tiedmann discloses that the authentication information comprises manufacturing origin information ([0005] of Tiedmann, RFID used for inventory management; information stored on tag can include source origin).
Regarding claim 35, Tiedmann discloses that the authentication information comprises ownership information ([0004] of Tiedmann, information identifying the owner can be encoded into the RFID).
Claims 36, 38 and 39 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated Case, Jr. (U.S. Patent Application Publication No. 2012/0293326 A1).
Regarding claim 36, Case, Jr. discloses a method of manufacturing an article of footwear ([0026] of Case, Jr, methods of making footwear), the method comprising: programming authentication information into an electronic communication device ([0040] of Case, Jr., data transmission system #104 includes processing system #202 and a memory system #204; data transmission system transmits data identifying user of the article of footwear; authentication information such as ownership therefore programmed into electronic communication device); positioning the electronic communication within a cushion for a sole assembly of the article of footwear ([0037] of Case, Jr, data transmission system #104 integrally formed with article; FIG. 1 of Case, Jr., data transmission system #104 positioned in sole assembly; [0004] of Case, Jr., sole can include foam which would act as a cushion); and fully encapsulating the electronic communication device within the sole assembly such that the electronic communication device is concealed from external viewing ([0037] of Case, Jr, data transmission system #104 integrally formed during manufacture such that the system is fully concealed within the structure of the footwear).
Regarding claim 38, Case, Jr. discloses concealing the electronic communication device from external viewing within the cushion ([0037] of Case, Jr, data transmission system #104 integrally formed during manufacture such that the system is fully concealed within the structure of the footwear; FIG. 1 of Case, Jr., data transmission system #104 positioned in sole assembly; [0004] of Case, Jr., sole can include foam which would act as a cushion).
Regarding claim 39, Case, Jr. discloses that the authentication information comprises at least one of manufacturing origin information and ownership information ([0032] of Case, Jr., data transmitted by data transmission system can identify a user of the article of footwear; claim only requires one of the recited types of authentication information).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Amos et al. (U.S. Patent Application Publication No. 2012/0291564 A1, cited in IDS submitted May 14, 2020) in view of Rudy (U.S. Patent No. 4,906,502, cited in IDS submitted May 14, 2020).
Regarding claim 16, Amos discloses a method of manufacturing an article of footwear (Abstract, article of footwear; [0112] of Amos, method of making footwear), the method comprising: positioning an electronic communication device between two plies of polymer laminate (FIG. 12 of Amos, module #22 positioned between insert #413 and mid-sole member #131; [0082] of Amos, module #22 contains communication interface and is therefore a communication device; [0123] of Amos, insert #413 is a polymer material; [0065] of Amos, mid-sole member is a polymer material; alternatively, [0106] of Amos, sensors #1416 heat-sealed between layers #1466, #1468 of polymeric material; [0069] of Amos, sensors can include data transmission components for wireless communication to port #14; sensors are therefore communication devices); heating the two plies of polymer laminate to form a weld area ([0125] of Amos, insert can be connected to a sole member by welding or heat-sealing; [0106] of Amos, layers #1466, #1468 welded or heat-sealed together) and a cushion area ([0065] of Amos, mid-sole member may encapsulate a fluid-filled bladder), wherein the electronic communication device becomes encapsulated between the two plies of polymer laminate (FIG. 12, [0125] of Amos, module #22 or sensors # 1416 would be enclosed or encapsulated between the welded or heat-sealed layers).
Amos does not specifically disclose inflating the cushion area with a gas; and sealing the cushion area.  Rudy, however, discloses an internally pressurizable envelope adapted for use as an insole for a shoe (1:4-7 of Rudy) which is made by sealing the perimeter of the structure to form the envelope, injecting a gas into the envelope to pressurize the envelope and sealing the injection port (6:7-19 of Rudy).  According to Rudy, the envelope provides a large flat chamber which is uniformly compressible while maintaining a uniform thickness while avoiding the formation of aneurysms (1:20-25 of Rudy).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the footwear with a fluid-filled bladder as disclosed in Rudy.  One of skill in the art would have been motivated to do so in order to provide the footwear with a large flat chamber which is uniformly compressible, which maintains a uniform thickness and which avoids the formation of aneurysms as taught by Rudy (1:20-25 of Rudy).  
Regarding claim 17, Amos discloses that the weld area includes the electronic communication device (FIG. 12 of Amos, module #22 positioned between insert #413 and mid-sole member #131; fluid-filled bladder not present in area where module positioned).
Regarding claim 18, Amos discloses that the cushion area includes the electronic communication device ([0071] of Amos, sensors may be deposited on airbag or other fluid-filled chamber).
Regarding claim 19, Rudy discloses disposing a tensile fiber assembly between the two plies of polymer laminate (FIG. 3 of Rudy, first fabric layer #16 and second fabric layer #18 and drop threads #20) but neither Amos nor Rudy specifically disclose interweaving an antenna of the electronic communication device (i.e., the wireless sensor formed on air-bag) within fibers of the tensile fiber assembly.  Amos, however, discloses that the sensors can include data transmission components for wireless communication including Bluetooth and NFC ([0069] of Amos), that the sensors may be deposited on an airbag or other fluid-filled chamber ([0071] of Amos) and that the wireless sensors can be connected to an antenna ([0082] of Amos, antenna connected at one or more sensors #16).  Amos also discloses that the leads of the sensor system can be used to form the antenna ([0082] of Amos) and that the leads can be woven into fabric structures of the shoe ([0072] of Amos).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to interweave the antenna/leads of the sensor into the first and/or second fabric layers of the airbag since these fabric structures would be in close proximity to the sensor which would be formed on the air-bag itself.
Regarding claim 20, Amos in view of Rudy suggest interweaving the antenna of the electronic communication device within fabric layers joining the fibers (FIG. 3 of Rudy, first fabric layer #16 and second fabric layer #18 join drop threads #20; see rejection of claim 19 above).
Regarding claim 21, Amos discloses encapsulating the electronic communication device between two additional layers of polymer laminate ([0106] of Amos, insert may be made from layers #1466, #1468 of polymer material and one or more additional protective layers of the same material).
Regarding claim 22, Amos discloses printing an antenna of the electronic communication device directly onto one of the plies of polymer laminate before welding ([0082] of Amos, leads #18 of sensor system #12 can be used to form antenna; [0131] of Amos, leads can be printed onto a surface of a sole member).
Regarding claim 23, Amos discloses that the electronic communication device comprises an antenna ([0082] of Amos, module #22 or sensor connected to an antenna); and the method further comprises concealing the electronic communication device and the antenna from external viewing ([0082] of Amos, antenna may be internal to module; module may be permanently mounted within the footwear; FIGS. 3-5 of Amos, module #22 internal to footwear and therefore concealed).  Amos does not specifically disclose concealing the electronic communication device and the antenna within the cushion area.  Amos, however, discloses that the sensors can include data transmission components for wireless communication including Bluetooth and NFC ([0069] of Amos) and that the sensors may be deposited on an airbag or other fluid-filled chamber ([0071] of Amos).  Amos also discloses that the wireless sensors can be connected to an antenna ([0082] of Amos, antenna connected at one or more sensors #16).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to include an antenna with the wireless sensors of Amos, including the sensors deposited on the airbag, in order to facilitate wireless communication as taught by Amos ([0082] of Amos).  
Regarding claim 24, Amos discloses completely encapsulating the electronic communication device within an inflatable bladder at least partially defined by the two plies of polymer laminate (FIG. 12, [0125] of Amos, module #22 encapsulated between the welded or heat-sealed insert and sole member; heat-sealing around the module would necessarily result in a bladder or void encapsulating the module defined by the heat-sealed layers which is capable of being inflated).
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Amos in view of Rudy as applied to claim 16 above and further in view of Tiedmann.
Regarding claim 25, Amos does not specifically disclose programming the electronic communication device with authentication information comprising at least one of origin information and ownership information.  Tiedmann, however, discloses an RFID device for a shoe (Abstract, [0026] of Tiedmann) wherein information identifying the owner or source origin can be encoded into the RFID device ([0004]-[0005] of Tiedmann).  According to Tiedmann, the tag can be used for inventory control and security of the article (i.e., shoe) ([0004] of Tiedmann).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute an RFID device for one of the sensors in the method of Amos.  One of skill in the art would have been motivated to do so in order to store information on the tag with the shoe which would allow for inventory control and enhanced security of the article as taught by Tiedmann ([0004] of Tiedmann).  
Regarding claim 26, Tiedmann discloses that the authentication information comprises information relating to a manufacturing origin of the article of footwear ([0005] of Tiedmann, source origin).
Regarding claim 27, Tiedmann discloses that the authentication information comprises ownership information ([0004] of Tiedmann).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Case, Jr. in view of Tiedmann.
Regarding claim 37, Case, Jr. does not disclose positioning the electronic communication device within an air bladder of the cushion.  Tiedmann, however, discloses forming an air bladder around an RFID device for a garment such as a shoe (Abstract, [0026] of Tiedmann).  According to Tiedmann, enclosing the device in a bag protects the device from maintenance and care treatments and apparel processing conditions (Abstract of Tiedmann).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form an air bladder around the data transmission device of Case, Jr. before integrating the device into a shoe in order to protect the device as taught by Tiedmann (Abstract of Tiedmann).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-22 of U.S. Patent No. 10,687,578 B2 (cited in IDS submitted August 17, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other as detailed below.
Regarding claim 16, claim 18 of the reference patent recites a method of manufacturing an article of footwear, the method comprising: positioning an electronic communication device between two plies of polymer laminate; heating the two plies of polymer laminate to form a weld area and a cushion area, wherein the electronic communication device becomes encapsulated between the two plies of polymer laminate; inflating the cushion area with a gas; and sealing the cushion area.  Claim 18 of the reference patent therefore anticipates claim 16.
Claims 19-22 of the reference patent contain limitations corresponding to those of dependent claims 17, 18, 21 and 22, respectively, and therefore anticipate these dependent claims.
Regarding claim 23, claim 18 of the reference patent recites that the electronic communication device comprises an antenna and that the device becomes completely encapsulated between the plies of the polymer laminate which is then positioned within a sole assembly.  The communication device would therefore be concealed from external viewing.
Regarding claim 24, claim 18 of the reference patent recites that the electronic communication device becomes completely encapsulated between the plies of the polymer laminate.  The void enclosing the communication device would therefore be an inflatable bladder (i.e., a pocket or envelope capable of being inflated) defined by the plies of the laminate.
Regarding claims 25-27, claim 18 of the reference patent recites that the communication device comprises a microchip and claims 16-17 of the reference patent recite a microchip that is programmed with authentication information comprising manufacturing origin and ownership information, respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746